Citation Nr: 1524565	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  07-33 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to a compensable rating for right thigh skin graft, donor site.  

3.  Entitlement to a compensable rating for residuals of an injury of the right lower leg with lymphedema.

4.  Entitlement to a compensable rating for residuals of an injury of the left lower leg with lymphedema.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

By way of background, the Veteran testified in August 2011 before an Acting Veterans Law Judge (AVLJ) who is no longer with the Board.  This AVLJ previously issued a decision in May 2012, which denied the issues of entitlement to higher ratings for PTSD and right thigh skin graft and remanded the issues of higher ratings for right and left leg disabilities.  A June 2014 Board decision then vacated the May 2012 denial of higher ratings for PTSD and right thigh skin graft.  The Veteran then provided testimony before two additional Board members in October 2014 regarding the two vacated issues.  The AVLJ who issued the May 2012 Board decision left the Board in 2015, and the Veteran was informed of his right to request an additional Board hearing.  The Veteran responded in May 2015 and specifically stated that he requests another Board hearing via video conference.  As such, a remand is required in order to afford the Veteran an additional video conference hearing on all issues listed on the cover page.       

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing in accordance with applicable procedures.  The Veteran and his representative must be notified of the time and place to report for the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




